IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-60046



FELIPE LOPEZ-CHAVEZ,

                                            Petitioner,

versus

JOHN ASHCROFT,

                                            Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A90-449-150
                       --------------------
                           March 6, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Felipe Lopez-Chavez petitions for review of an order of the

Board of Immigration Appeals (BIA) holding that Lopez-Chavez’s

state conviction for felony driving while intoxicated was an

aggravated felony warranting his removal from this country.      The

respondent has moved to dismiss the petition for review and to

remand the case to the BIA for reconsideration in light of United

States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).       Lopez-

Chavez has not replied to the respondent’s motion to remand.

     Lopez-Chavez’s petition for review is GRANTED.       The order of

the BIA is VACATED, and this case is REMANDED to the BIA for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60046
                               -2-

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.